          Case 1:19-cv-08953-JPO Document 63 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HADASSAH THE WOMEN’S ZIONIST
 ORGANIZATION OF AMERICA,
                    Plaintiff,                                    19-CV-8953 (JPO)

                     -v-                                                ORDER

 HADASSAH ACADEMIC COLLEGE,
                    Defendant.


J. PAUL OETKEN, District Judge:

       On March 2, 2021, the parties moved to seal the entry at Docket No. 60. The motion is

granted. The Clerk of Court is directed to restrict access to Docket No. 60 to the selected-parties

viewing level, such that counsel for the parties – Haddassah the Women’s Zionist Organization

of America and Hadassah Academic College – and court personnel may access the entry, and to

close the motions at Docket Nos. 61 and 62. Defendant shall file a redacted version of its

proposed amended answer and counterclaim at its earliest convenience.

       SO ORDERED.

Dated: March 8, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
